Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in the instant application.

Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.


Claim Objections
Claim 2 is objected to because of the following informalities:  a space should be added after “dosage”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The definition of variable R1 makes claim 1 unclear.  Each of instant Formula (III), 
    PNG
    media_image1.png
    167
    357
    media_image1.png
    Greyscale
, and instant Formula (VI), 
    PNG
    media_image2.png
    183
    354
    media_image2.png
    Greyscale
, has a single R1 variable shown in the structure.  However, the definition of R1 variable in claim 1 states that this single R1 variable can represent more than one substituent at a time {i.e., di-substitution}.  See in claim 1 wherein R1 can represent two halogens, two methyl groups, etc.  Therefore, claim 1 is indefinite.  Correction is required.  See claims 3-5 for same.
Claims dependent on claim 1 which do not resolve the issues stated for claim 1 are also found indefinite.
Claim 3 is indefinite because claim 3 is replete with instances wherein “CI” should be “Cl” (to represent chloro) and wherein improper periods are randomly found throughout the claim.  Correction is required.
Claims 3 and 4 are indefinite when the Q variable represents the substituent “MeOOCH-2”-.  This substituent is confusing as to its meaning.  For instance, Compound C11 and Compound C14 are disclosed on pages 47 and 50, respectively, of the instant specification, 
    PNG
    media_image3.png
    156
    262
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    158
    252
    media_image4.png
    Greyscale
.  The Q variable represents -C(=O)OMe (an ester) in Compounds C11 and C14, not MeOOCH-2.  Correction is required.
Claim 5 lacks antecedent basis from claim 1 because there is no earlier recitation of a Formula (IV) in claim 1.
Claim 6 lacks antecedent basis from claim 5 because there is no earlier recitation of a Formula (VI) in claim 5.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 fails to further limit claim 1 because claim 5 is broader in scope than claim 1.  Claim 1 does not have a Formula (IV).
Claim 6 fails to further limit claim 5 because claim 6 is broader in scope than claim 5.  Claim 5 does not have a Formula (VI).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,324,719.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim pharmaceutical compositions comprising a species which anticipates the present claimed invention.  See, for example, Compound 134 in claim 2 of the patent and that the instant Q variable can represent a substituted alkyl group.
	The instant application is a continuation of Application No. 15/820,324, which matured to U.S. Patent No. 11,324,719.  A Restriction was required between products and methods of use during the prosecution of Application No. 15/820,324.  The product invention was elected, which products included both compounds and compositions.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipate and/or render obvious the instant claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dias et al. {Tetrahedron Letters, 53(39), 2012, pages 5235-5237} and as evidenced by Rowe, Raymond C, Paul J. Sheskey, and Marian EB Quinn. {Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009, pages 238-240 and 766-770}.
Dias et al. disclose Compounds 5d-5f in Scheme 1 on page 5236, 

    PNG
    media_image5.png
    333
    519
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    635
    546
    media_image6.png
    Greyscale

{compounds of instant Formula (III), 
    PNG
    media_image7.png
    167
    356
    media_image7.png
    Greyscale
,
wherein R1=hydrogen;  and 
Q=ether (Compound 5d) or Q=halogen (Compounds 5e and 5f), and 
especially Compound 5d}.

Dias et al. disclose that his compounds were isolated pure and did not require further purification.  Dias et al. disclose that solid forms of the compounds were washed with water and later placed in DMSO (DMSO = dimethyl sulfoxide), which water and DMSO are both known pharmaceutically acceptable excipients. See 3rd full paragraph in column 1 on page 5237 and Number 17 under the “References and notes” section in column 2 on page 5237 in Dias et al.  Also see pages 238-240 and 766-770 in the Handbook of Pharmaceutical Excipients.  The compounds of Dias et al. are expected to display pharmaceutical activities as been shown by other phenylsulfonyl-substituted chalcones (1st paragraph on page 5235 of Dias et al.).  Therefore, Dias et al. anticipate the instant claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. {Tetrahedron Letters, 53(39), 2012, pages 5235-5237} in further view of the teachings in Sahoo et al. {European Journal of Experimental Biology, 2012, 2(4), pages 899-908}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a pharmaceutical composition comprising a pharmaceutical compound in solid form having a structure of Formula (III),

    PNG
    media_image7.png
    167
    356
    media_image7.png
    Greyscale
,
wherein Q can represent halogen or ether and R1 can represent hydrogen.
Dias et al. disclose 2-oxo-3-phenylsulfonyl-2H-chromene Compounds 5d-5f in Scheme 1 on page 5236, which are isolated and are in solid forms (see 3rd full paragraph in column 1 on page 5237 and Number 17 under the “References and notes” section in column 2 on page 5237) of the compounds were placed in DMSO (DMSO = dimethyl sulfoxide), which water and DMSO are both known pharmaceutically acceptable excipients,


    PNG
    media_image5.png
    333
    519
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    635
    546
    media_image6.png
    Greyscale
.
Dias et al. teach that chromene compounds are known to exhibit, for instance, anti-microbial activity.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between Dias et al. and the invention claimed in instant claim 2 is that Dias et al. is silent as to an oral dosage form.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, Sahoo et al. teach that coumarins are known to possess antimicrobial activities and that the coumarins can be administered orally in the dose of 10mg/kg (see Abstract).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare products embraced by Dias et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Dias et al. and especially in view of the teachings in Sahoo et al. to arrive at the instant claimed invention with the expectation of obtaining additional beneficial products which would be useful as an anti-microbial.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


December 2, 2022
Book XXV, page 136